Citation Nr: 0305902	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-16 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of forfeiture declared against the veteran pursuant 
to 38 U.S.C.A. § 6103(a) (West 1991 & Supp. 2002).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to August 
1989.  

In January 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines, proposed the forfeiture of the veteran's VA 
benefits under 38 U.S.C.A. § 6103(a).  A final administrative 
decision was made by the RO in May 1999 and the matter was 
referred to the Director, VA Compensation and Pension Service 
for consideration of the question of possible forfeiture of 
benefits under the provisions of 38 U.S.C.A. § 6103(a).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of the August 1999 forfeiture decision of the VA 
Compensation and Pension Service, which determined that the 
veteran had forfeited all rights, claims, and benefits under 
all laws administered by VA (except laws pertaining to 
insurance benefits).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In July 1998, the veteran submitted VA Form 686c, 
Declaration of Status of Dependents, wherein he indicated 
that J. L. and K. J. were his dependent children.  This form 
was considered a claim for Chapter 31 benefits.  

3.  In support of his claim for VA benefits the veteran 
submitted a birth certificate for J. L. and a baptismal 
certificate for K. J.; both documents reflected that the 
veteran and his wife were the childrens' natural parents.  

4.  During a VA field examination performed in October 1998 
the veteran acknowledged that the birth and baptismal 
certificates he submitted were false insofar as they listed 
him and his wife as the childrens' natural parents.  

5.  The evidence establishes beyond a reasonable doubt that 
the veteran knowingly submitted false documentation 
concerning a claim for VA benefits.


CONCLUSION OF LAW

The criteria for forfeiture of the veteran's rights, claims, 
and benefits under the laws administered by VA (except laws 
pertaining to insurance benefits) have been met.  38 U.S.C.A. 
§ 6103(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.57, 3.901 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Whoever knowingly makes or causes to be made or conspires, 
combines, aids or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper concerning any claim for VA benefits, shall 
forfeit all rights, claims, and benefits under all laws 
administered by VA (except laws pertaining to insurance 
benefits).  38 U.S.C.A. § 6103(a).  The law provides that the 
term "child" means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 
years, or an illegitimate child.  See 38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57.  It is within this context that the 
veteran's claim must be evaluated.

The Board must determine whether the evidence establishes 
"beyond a reasonable doubt" that the veteran knowingly made 
or caused to be made false or fraudulent statements 
concerning a claim for benefits.  The determination of 
whether the veteran knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).

The facts in the present case are as follows.  The veteran 
had honorable Naval service from May 1966 to August 1989.  He 
was married to A. E. in February 1966 and again in August 
1968.  He had been granted service connection for three 
disorders with a combined evaluation of 20 percent.  

In July 1997, the veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents, wherein he claimed as 
dependents J. L., born June 15, 1993, and K. J., born 
December 1, 1994.  The veteran had previously claimed neither 
child as a dependent.  In August 1997, the RO notified the 
veteran that he was not entitled to additional compensation 
for his minor children since his disability evaluation was 
only 20 percent.  

In a letter dated March 24, 1998, the RO requested that the 
veteran provide proofs of births of the children J. L. and K. 
J., for consideration of his entitlement to additional 
benefits under Chapter 31.  In April 1998, the veteran 
submitted a birth certificate for J. L. and baptismal 
certificate for K. J.  Both documents listed the veteran and 
his wife as the childrens' natural parents.  

In May 1998, the RO requested a field examination to clarify 
the veteran's claim for additional dependents.  During a VA 
field examination conducted in October 1998, the veteran 
admitted that K. J. was not his biological child.  He 
indicated her natural parents gave her for adoption to him 
and his wife.  Instead of initiating the legal procedure for 
adoption, however, the veteran simulated the birth of the 
child, and had her baptized with him and his wife listed as 
the natural parents.  The veteran provided an affidavit 
executed by the natural parents of the child concerning her 
paternity and relinquishment to the veteran.  The veteran 
also indicated that J. L. is his illegitimate son as the 
result of an extramarital affair with a woman who he refused 
to identify.  He indicated that for him to have custody of 
the child without his wife knowing the child's real paternity 
he created a scenario that the child had been abandoned by 
his mother, and eventually convinced his wife to adopt him.  
He then registered the birth of the child with him and his 
wife listed as the natural parents.  The veteran refused to 
elaborate further his relationship with the natural mother of 
J. L.  He also stated that he was no longer interested in 
filing a claim for VA benefits for J. L., although he was his 
natural son, because he was afraid that by doing so he would 
jeopardize his marriage.  

Based on the findings obtained from the October 1998 field 
examination and a review of the record, the RO determined 
that there was sufficient evidence to warrant submission of 
the veteran's case for consideration of forfeiture for fraud 
under 38 U.S.C.A. § 6103(a).  The RO found that the veteran 
had presented false and fraudulent evidence in support of his 
claim for additional educational benefits.  The RO also 
concluded that he knew that the documents he furnished were 
false and that he could gain additional VA benefits by 
submitting them.  The matter was forwarded to the 
Compensation and Pension Service and, in August 1999, it was 
determined that the veteran had forfeited all rights, claims, 
and benefits under all laws administered by VA (except laws 
pertaining to insurance benefits).

During a personal hearing in August 2000, the veteran 
testified that he never intended to defraud the VA.  He 
indicated that he did not hesitate listing J. L. and K. J. as 
his dependents because they actually live with him and his 
wife and are totally dependent on them for support.  He 
indicated that both children were undergoing formal adoption 
at that time as his dependents.  He stated that he 
inadvertently overlooked the technical definition of the VA 
regarding dependency because he filled out the form as a 
habit of immediate compliance when he was instructed by the 
VA to do so.  He was aware that he was not entitled to 
additional benefits for said children because his service-
connected disabilities are rated only as 20 percent 
disabling.  The veteran indicated that instead of being told 
that the children could not qualify as his dependents, the 
documents were used as evidence to accuse him of submitting a 
false and fraudulent claim to collect additional benefits.  
He believed he should not be penalized for an honest mistake, 
considering that he never received any monetary benefit for 
said children.  He indicated that he even gave the VA field 
examiner a copy of the court order regarding the adoption to 
attest to the truthfulness of his statements.  See August 
2000 hearing transcript.  

Analysis 

The question for Board consideration is whether the veteran 
knowingly presented false documentation to VA in conjunction 
with a claim for VA benefits.  There does not appear to be 
any disagreement that the veteran submitted birth and 
baptismal certificates that he knew were false insofar as 
they listed he and his wife as the childrens' natural 
parents.  The veteran contends, however, that he never 
intended to seek additional educational benefits on behalf of 
J. L. and K. J., but was simply notifying VA that the 
children were his dependents.  Following a review of the 
evidence, however, the Board reluctantly must conclude that 
the technical requirements to support the RO's determination 
are manifestly satisfied. 

The RO's March 24, 1998 letter to the veteran reads in 
pertinent part:

"We are in the process of determining 
your dependency status for Chapter 31 
award processing purposes.  To help us 
finalize our action, please submit the 
following:

A copy of the public record of birth 
of your son, [J. L.], bearing the 
seal and signature of the custodian 
of such records.  

A copy of the public record of birth 
of your daughter, [K. J.], bearing 
the seal and signature of the 
custodian of such records.  

. . . 

Please send this evidence as soon as 
possible, preferably within 60 days.  The 
faster you send us the information we 
need, the sooner we can work on your 
claim.  We must receive it within one 
year from the date of this letter.  If we 
do not receive it within one year, we 
will not be able to pay any additional 
benefits for any period before the date 
we receive it."  (emphasis added).  

The Board finds that this letter, regardless of his stated 
intent of simply advising VA of his dependents, clearly 
notifies the veteran that the documentation he submitted 
would be used to determine whether he was entitled to 
additional educational benefits.  The veteran's April 13, 
1998 response clearly reflects his understanding as such.  In 
the first paragraph of his response, the veteran stated 
"[T]he following are point by point clarifications to help 
in determining my Chapter 31 dependency status."  (emphasis 
added).  As such, the Board finds it beyond any reasonable 
doubt that the veteran was aware that the fraudulent 
documentation he submitted with his April 13, 1998 response 
was in conjunction with a claim for additional educational 
benefits.  The Board further notes that in a June 8, 1998 
statement, the veteran indicated that he was submitting Xerox 
copies of previously submitted documentation, including 
"birth certificates of my children," and requested that the 
RO "reconsider [its] decision to deny my claim."  (emphasis 
added).  Also persuasive is the veteran's statement at the 
October 1998 field examination that he was no longer 
interested in filing a claim for VA benefits for J. L.  This 
statement unequivocally shows that the veteran knew that he 
had previously filed a claim for benefits.  The Board does 
not find that the veteran's subsequent protestations that he 
subjectively lacked intent to use documents he knew were 
fraudulent to obtain benefits to be entitled to any material 
weight in the face of the overpowering strength of the 
contemporaneous evidence.  

Based on this record, the Board finds that the veteran 
knowingly presented false documentation to the VA in 
conjunction with his claim for VA benefits.  Clearly, the 
birth and baptismal certificates were submitted in 
conjunction with a claim for additional educational benefits.  
The veteran further knew that such documents were false 
insofar as they listed him and his wife as childrens' natural 
parents.  Under these circumstances, it is clear that the 
veteran was aware that he had submitted false documents in 
connection with a claim for VA benefits in violation of the 
provisions of 38 U.S.C.A. § 6103(a).  Therefore, the Board 
concludes that the forfeiture declared against the veteran 
was proper.

In so deciding, the Board notes that the issue in this appeal 
is not whether the RO could have and should have applied a 
sanction less draconian than invoking the forfeiture.  The 
dispositive consideration is whether that agency applied that 
penalty consistent with the facts and the requirements of 
law.  The Board lacks equity powers that would permit it to 
venture into consideration as to whether given the totality 
of the circumstances the penalty is too severe for the clear 
infraction demonstrated here.


ORDER

Forfeiture was properly invoked against the veteran under 38 
U.S.C.A. § 6103(a).  The appeal is denied.



	                        
____________________________________________
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

